DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 7-11, 14, 16, 18, are objected to because of the following informalities: to avoid any antecedent issues and for clarity purposes, the preamble of dependent claims should read “The device/method of claim....”.  Appropriate correction is required.
Claims 15 is objected to because of the following informalities:  Claim 15 states “the area of the heart valve” in line 2. There isn’t any previous citing of “an area” of the heart valve. It would be known a heart valve can have a corresponding area, but to avoid any antecedent issues and for clarity purposes, the limitations should read “an area of the heart valve” or a similar phrase. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the center of the ventricular winding" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since there is no other reference to a center of the winding, the scope of the center of the winding is unclear. For examination purposes, the desired location will be interpreted to be “a desired location”.
Claim 20 recites the limitation "the desired location" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Since there is no other reference to a desired location, the scope of the location is unclear. For examination purposes, the desired location will be interpreted to be “a desired location”.
Claim 21 recites the limitation "a heart valve repair device" in line 4. However, claim 21 already recites “a heart valve repair device” in line 3. It is unclear if the heart valve repair device is a new heart valve repair device or the heart valve repair device of line 3. For examination purposes, the “a heart valve repair device” of line 4 will be interpreted as “the heart valve repair device” referring back to the heart valve repair device of line 3.
Claim 21 recites the limitation "the center of the ventricular winding" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Since there is no other reference to a center of the winding, the scope of the center of the winding is unclear. For examination purposes, the center of the ventricular winding” will be interpreted to be “a center of the ventricular winding”.
Claim 23 recites the limitation "a center of the ventricular winding" in lines 2-3 and 5. It is unclear if each center of lines 2-3 and line 5 is a new center, or the same center. Further, claim 23 is dependent off of claim 21 which recites “the center of the ventricular winding” in line 6.  It is unclear if the centers of claim 23 are the same or different center of claim 21. For examination purposes, both “a center of the ventricular winding” of claim 23 will be interpreted to be “the center of the ventricular winding” referring back to the center of the ventricular winding” of claim 21 thereby having one center of the ventricular winding.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7-11, 14-16, 20-23, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2007/0255396 to Douk.
As to claim 1, Douk discloses a device for assisting the functioning of a heart valve (paragraph 12) comprising a ventricular winding (any of the girdles 120, 160, 165, figure 1, 2, 7, paragraphs 35, 37, 38) having a generally spiral shape (figure 3) adapted to be positioned on a ventricular side of the heart valve such that chords associated with the heart valve are positioned within the path of the generally spiral shape of the ventricular winding (figure 15), wherein the device is free of any atrial stabilizing section (figure 15, there is no structure that can be or needs to be associated as an atrial stabilizing section).
As to claim 2, Douk discloses the ventricular winding is substantially flat (figure 14).
As to claim 3, Douk discloses the ventricular winding is substantially conical (figure 3).
As to claim 7-11, Douk discloses the device is comprised at least in part of a metallic material, shape member metal material, nitinol, plastic and/or a  composite (paragraph 37).
As to claim 14, Douk discloses the ventricular winding has an end portion that is angled downwardly (figure 3, 4). The end of the device is angled, and extends downward based on a given perspective.
As to claim 15, Douk discloses a method of repairing a heart valve comprising delivering a heart valve repair device (165) the area of the heart valve, the heart valve repair device comprising a ventricular winding (165, figure 3) having a generally spiral shape (figure 3), positioning the ventricular winding on a ventricular side of the heart valve such that chords associated with the heart valve are positioned within the path of the generally spiral shape of the ventricular winding (figure 15, paragraph 45-50), wherein the device is free of any atrial stabilizing section (figure 3. 15).
As to claim 16, Douk discloses the step of positioning the ventricular winding comprises turning the ventricular winding in the first direction, such that the chords move closer to the center of the ventricular winding (paragraph 50, figure 15)
As to claim 20, Douk discloses a delivery system (200, figure 1) for implanting heart valve repair device (120/165) for repairing a heart valve comprising an applicator tube (135) and an internal rod (152) within the applicator tube, wherein the internal rod is adapted to hold the heart valve repair device during maneuvering of the device (figure 1, paragraph 35), and wherein the delivery system is adapted to release the heart valve repair device by advancement of the internal rod relative to the applicator tube after positioning the heart valve repair device in the desired location (paragraph 35).
As to claim 21, Douk discloses a system for repairing a heart valve comprising a delivery system (200, figure 1) comprising an applicator tube (135) and an internal rod (152) within the applicator tube (figure 1) to deliver heart valve repair device (120/165) and a heart valve repair device comprising a ventricular winding (125/165, figure 3) that in an unconstrained condition has the generally spiral shape (figure 3), the heart valve repair device further comprising a grasping element (paragraph 35, the part of the girdle that the hollow push rod will contact) that is connected to the center of ventricular winding and that extends from the center of the ventricular winding (figure 1, the push rod will contact the end of the girdle 120 in the straight configuration, therefore the contact portion can be the center and extends from the center for the winding) , wherein the heart valve repair device is adapted to be advanced to the area of the heart valve with the ventricular winding held within the applicator tube of the delivery device in a constrained condition in which the ventricular winding has a relatively straightened shape (figure 1); wherein the ventricular winding is adapted to be released from the applicator tube, thereby allowing the ventricular winding to assume its unconstrained condition in which it has the generally spiral shape (figure 15); wherein the ventricular winding is further adapted to be positioned on the ventricular side of the heart valve and turned in a first direction such that the ventricular winding captures chords associated with a first leaflet of the heart valve and chords associated with a second leaflet of the heart valve within one generally spiral path defined by the generally spiral shape of the ventricular winding (figure 15, paragraph 40-45), wherein by turning the ventricular winding in the first direction, the captured chords of the first leaflet and the second leaflet within the generally spiral path are brought toward the center of the ventricular winding (paragraph 40-45, figure 15b), thereby causing the first leaflet and the second leaflet of the heart valve to be drawn together (paragraph 40-45); wherein the device is adapted to be released from the delivery system (paragraph 34, figure 15), wherein the heart valve repair is free of any atrial stabilization section (figure 3, 15, there is no structure that can be or needs to be associated as an atrial stabilizing section).
As to claim 22, Douk discloses in the unconstrained condition of the ventricular winding, the generally spiral shape moves increasingly further away from the ventricular of the ventricular winding as it winds around the center of the ventricular winding (figure 3, 15).
As to claim 23, Douk discloses the spiral shape comprises at least a first turn and a second turn (figure 3, the first and second turns can be in the same direction, just different complete 360 degrees turns along the girdle), wherein a radial direction from a center of the ventricular winding the second turn is farther away from the center of the ventricular than the first turn (figure 3), and wherein at least the first turn is a full turn extending 360 degrees around a center of the ventricular winding (figure 3).
As to claim 25, Douk discloses the heart valve repair device is adapted such that after release from the delivery system, the heart valve repair device does not have any part that extends in an atrial side of the valve (figure 15).
As to claim 26, Douk discloses an overall diameter of the ventricular winding is adapted to be smaller than a diameter of the heart valve (figure 15).
As to claim 27, Douk discloses the ventricular winding is adapted to capture less than substantially all of the chords associated with the heart valve (paragraph 38). The winding is capable of capturing less than substantially all of the chords.
Claims 1-3, 7-9, 11, 14-16, 18, 20-22, 24, 26, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2012/0277853 to Rothstein.
As to claim 1, Rothstein discloses a device for assisting the functioning of a heart valve comprising a ventricular winding (24, figure 3a, as well as embodiments as seen in figure 32a-c, 36a-d) having a generally spiral shape (figure 3a) adapted to be positioned on a ventricular side of the heart valve such that chords associated with the heart valve are positioned within the path of the generally spiral shape of the ventricular winding (figure 16a,b, paragraph 82), wherein the device is free of any atrial stabilizing section (figure 3a,b, there is no structure that can be or needs to be associated as an atrial stabilizing section).
As to claim 2, Rothstein discloses the ventricular winding is substantially flat (figure 3a,b).
As to claim 3, Rothstein discloses the ventricular winding is substantially conical (in the embodiment of figure 32a, the winding is conical).
As to claim 7-9, 11, Rothstein discloses the device is comprised at least in part of a metallic material, shape member metal material, nitinol, and/or a  composite (paragraph 85).
As to claim 14, Rothstein discloses the ventricular winding has an end portion that is angled downwardly (570, figure 36a).
As to claim 15, Rothstein discloses a method of repairing a heart valve comprising delivering a heart valve repair device (24, figure 3a, as well as embodiments as seen in figure 32a-c, 36a-d) the area of the heart valve, the heart valve repair device comprising a ventricular winding (24, figure 3a, as well as embodiments as seen in figure 32a-c, 36a-d) having a generally spiral shape (figure 3a), positioning the ventricular winding on a ventricular side of the heart valve such that chords associated with the heart valve are positioned within the path of the generally spiral shape of the ventricular winding (figure 16a,b, paragraph 82), wherein the device is free of any atrial stabilizing section (figure 3a,b, there is no structure that can be or needs to be associated as an atrial stabilizing section).
As to claim 16, Rothstein discloses the step of positioning the ventricular winding comprises turning the ventricular winding in the first direction, such that the chords move closer to the center of the ventricular winding (paragraph 111, figure 15a,b)
As to claim 18, Rothstein discloses the step of positioning the ventricular winding comprises, after turning the ventricular winding in a first direction, turning the ventricular winding in a second direction such that the chords move farther from the center of the ventricular winding to adjust the positioning of the chords in the device (paragraph 111).
As to claim 20, Rothstein discloses a delivery system for implanting a device capable of being heart valve repair device (the device can be the windings 24 as well as the clip 26) for repairing a heart valve comprising an applicator tube (22), and an internal rod (28) within the applicator tube, wherein the internal rod is adapted to hold the heart repair deice during maneuvering of the device (figure 6) and wherein the delivery system is adapted to release the heart valve repair device by advancement of the internal rod relative to the applicator tube after positioning the heart valve repair device in the desired location (figure 6-7b, paragraph 104).
As to claim 21, Rothstein discloses a system for repairing a heart valve comprising a delivery system (20, figure 6) comprising an applicator tube (22) and an internal rod (28) within the applicator tube (figure 6) to deliver heart valve repair device (the device can be the windings 24 as well as the clip 26) and a heart valve repair device comprising a ventricular winding ((24, figure 3a, as well as embodiments as seen in figure 32a-c, 36a-d) that in an unconstrained condition has the generally spiral shape (figure 7a,b, paragraph 104), the heart valve repair device further comprising a grasping element (90) that is connected to the center of ventricular winding and that extends from the center of the ventricular winding (figure 3a) , wherein the heart valve repair device is adapted to be advanced to the area of the heart valve with the ventricular winding held within the applicator tube of the delivery device in a constrained condition in which the ventricular winding has a relatively straightened shape (figure 6); wherein the ventricular winding is adapted to be released from the applicator tube, thereby allowing the ventricular winding to assume its unconstrained condition in which it has the generally spiral shape (figure 7a,b); wherein the ventricular winding is further adapted to be positioned on the ventricular side of the heart valve and turned in a first direction such that the ventricular winding captures chords associated with a first leaflet of the heart valve and chords associated with a second leaflet of the heart valve within one generally spiral path defined by the generally spiral shape of the ventricular winding (figure 7a, paragraph 104, 111, the windings are capable of capturing the chords), wherein by turning the ventricular winding in the first direction, the captured chords of the first leaflet and the second leaflet within the generally spiral path are brought toward the center of the ventricular winding (paragraph 104, 111, figure 15a,b), thereby causing the first leaflet and the second leaflet of the heart valve to be drawn together (paragraph 104); wherein the device is adapted to be released from the delivery system (paragraph 106), wherein the heart valve repair is free of any atrial stabilization section (figure 7a,b). The fastener 26 can be a part of the device of and is released from the delivery system. Alternatively, the winding 24 can be released by the opposite windings and retraction, paragraph 111. The windings may not be deployed and attached to the chords, but can be released by the delivery system.
As to claim 22, Rothstein discloses in the unconstrained condition of the ventricular winding, the generally spiral shape moves increasingly further away from the ventricular of the ventricular winding as it winds around the center of the ventricular winding (figure 6,7a,b).
As to claim 24, Rothstein discloses the grasping element has an axis, and wherein the ventricular winding is adapted to be turned by using the delivery device to turn the grasping element, whereby turning the grasping element results in turning the ventricular winding generally around the axis of the grasping element (figure 14a-16c, paragraph 104). 
As to claim 26, Rothstein discloses an overall diameter of the ventricular winding is adapted to be smaller than a diameter of the heart valve (figure 15a).
As to claim 27, Rothstein discloses the ventricular winding is adapted to capture less than substantially all of the chords associated with the heart valve (figure 15a). The winding captures individual chords. The application supports (paragraph 110, in the published application) the limitation of “less than substantially all of the chords” by wrapping between chords. Therefore Rothstein can read on the claim limitation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-11, 14, 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,864,079. Although the claims at issue are not identical, they are not patentably distinct from each other; 
With respect to claim 1, the reference patent claims a device for assisting the functioning of a heart valve comprising a ventricular winding (claim 1) having a generally spiral shape (claim 1) adapted to be positioned on a ventricular side of the heart valve such that chords associated with the heart valve are positioned within the path of the generally spiral shape of the ventricular winding (claim 1), wherein the device is free of any atrial stabilizing section (claim 1).
As to claims 2, 3, 7-11,14, see reference patent claims 2, 3, 7-11, 13.
With respect to claim 20, the reference patent claims a delivery system for implanting a devices capable of being heart valve repair device (claim 19) for repairing a heart valve comprising an applicator tube (claim 20), and an internal rod (claim 23) within the applicator tube, wherein the internal rod is adapted to hold the heart repair deice during maneuvering of the device (claim 19, 23) and wherein the delivery system is adapted to release the heart valve repair device by advancement of the internal rod relative to the applicator tube after positioning the heart valve repair device in the desired location (claim 20).
With respect to claim 21, the reference patent claims a system for repairing a heart valve comprising a delivery system (claim 1) comprising an applicator tube (claim 1) and an internal rod (claim 1) within the applicator tube (claim 1) to deliver heart valve repair device (claim 1) and a heart valve repair device comprising a ventricular winding (claim 1) that in an unconstrained condition has the generally spiral shape (claim 1), the heart valve repair device further comprising a grasping element (claim 1) that is connected to the center of ventricular winding and that extends from the center of the ventricular winding (claim 1), wherein the heart valve repair device is adapted to be advanced to the area of the heart valve with the ventricular winding held within the applicator tube of the delivery device in a constrained condition in which the ventricular winding has a relatively straightened shape (claim 1); wherein the ventricular winding is adapted to be released from the applicator tube, thereby allowing the ventricular winding to assume its unconstrained condition in which it has the generally spiral shape (claim 1); wherein the ventricular winding is further adapted to be positioned on the ventricular side of the heart valve and turned in a first direction such that the ventricular winding captures chords associated with a first leaflet of the heart valve and chords associated with a second leaflet of the heart valve within one generally spiral path defined by the generally spiral shape of the ventricular winding (claim 1), wherein by turning the ventricular winding in the first direction, the captured chords of the first leaflet and the second leaflet within the generally spiral path are brought toward the center of the ventricular winding (claim 1), thereby causing the first leaflet and the second leaflet of the heart valve to be drawn together (claim 1); wherein the device is adapted to be released from the delivery system (claim 1), wherein the heart valve repair is free of any atrial stabilization section (claim 1).
As to claims 22-25, see reference patent claims 1, 17, 18. 
As to claims 26, 27, see reference patent claim 1. If the windings are positioned between the chords, then the diameter can be smaller than a diameter of the heart and adapted to capture less then substantially of the chords. 
Claims 1, 2, 7-11, 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,098,738. Although the claims at issue are not identical, they are not patentably distinct from each other;
With respect to claim 1, the reference patent claims a device for assisting the functioning of a heart valve comprising a ventricular winding (claim 1) having a generally spiral shape (claim 1) adapted to be positioned on a ventricular side of the heart valve such that chords associated with the heart valve are positioned within the path of the generally spiral shape of the ventricular winding (claim 1), wherein the device is free of any atrial stabilizing section (claim 6).
As to claims 2, see reference patent claims 1 (the general plane of the winding).
As to claim 7-11, the reference patent is directed to the device as claimed above in claim 1, however is silent about the material the device is comprised of. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the device comprises at east in part of a metallic material, shape member metal material, nitinol, plastic and/or a  composite since it has been held to be within the general skills of a worker in the art to select a known material on the basis of its suitability.
With respect to claim 20, the reference patent claims a delivery system for implanting a devices capable of being heart valve repair device (claim 1) for repairing a heart valve comprising an applicator tube (claim 1), and an internal rod (claim 1) within the applicator tube, wherein the internal rod is adapted to hold the heart repair deice during maneuvering of the device (claim 1) and wherein the delivery system is adapted to release the heart valve repair device by advancement of the internal rod relative to the applicator tube after positioning the heart valve repair device in the desired location (claim 1).
With respect to claim 21, the reference patent claims a system for repairing a heart valve comprising a delivery system (claim 1) comprising an applicator tube (claim 1) and an internal rod (claim 1) within the applicator tube (claim 1) to deliver heart valve repair device (claim 1) and a heart valve repair device comprising a ventricular winding (claim 1) that in an unconstrained condition has the generally spiral shape (claim 1), the heart valve repair device further comprising a grasping element (claim 1) that is connected to the center of ventricular winding and that extends from the center of the ventricular winding (claim 1), wherein the heart valve repair device is adapted to be advanced to the area of the heart valve with the ventricular winding held within the applicator tube of the delivery device in a constrained condition in which the ventricular winding has a relatively straightened shape (claim 1); wherein the ventricular winding is adapted to be released from the applicator tube, thereby allowing the ventricular winding to assume its unconstrained condition in which it has the generally spiral shape (claim 1); wherein the ventricular winding is further adapted to be positioned on the ventricular side of the heart valve and turned in a first direction such that the ventricular winding captures chords associated with a first leaflet of the heart valve and chords associated with a second leaflet of the heart valve within one generally spiral path defined by the generally spiral shape of the ventricular winding (claim 1), wherein by turning the ventricular winding in the first direction, the captured chords of the first leaflet and the second leaflet within the generally spiral path are brought toward the center of the ventricular winding (claim 1), thereby causing the first leaflet and the second leaflet of the heart valve to be drawn together (claim 1); wherein the device is adapted to be released from the delivery system (claim 1), wherein the heart valve repair is free of any atrial stabilization section (claim 6).
As to claims 22-27, see reference patent claims 1-6. 
Claims 15, 16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,700,412. Although the claims at issue are not identical, they are not patentably distinct from each other:
With respect to claim 15, the reference patent claims a method of repairing a heart valve comprising delivering a heart valve repair device (claim 1) the area of the heart valve, the heart valve repair device comprising a ventricular winding (claim 1) having a generally spiral shape (claim 1), positioning the ventricular winding on a ventricular side of the heart valve such that chords associated with the heart valve are positioned within the path of the generally spiral shape of the ventricular winding (claim 1), wherein the device is free of any atrial stabilizing section (claim 1).
As to claims 16, 18, see reference patent claims 1, 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771